                                                            Case 2:19-cv-00079-DB Document 78 Filed 06/04/20 Page 1 of 3


                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   John R. Whitefleet, SBN 213301
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706
                                                       Attorneys for Defendants
                                                   6   COUNTY OF PLACER and DEPUTY CURTIS HONEYCUTT
                                                   7   KAYE, McLANE, BEDNARSKI & LITT, LLP
                                                       RONALD O. KAYE, SBN 145051
                                                   8
                                                       Email: rok@kmbllaw.com
                                                   9   MARILYN E. BEDNARSKI, SBN 105322
                                                       Email: mbednarski@kmbllaw.com
                                                  10   LAURA F. DONALDSON, SBN 307638
                                                       Email: ldonaldson@kmbllaw.com
                                                  11   975 East Green Street
                                                       Pasadena, California 91106
                                                  12   Tel: (626) 844-7660
                                                       Fax: (626) 844-7670
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825




                                                       Attorneys for Plaintiffs
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   SAMUEL KOLB, J.K. AND KARIN KOLB
                                                  15
                                                  16                                     UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                  17
                                                  18
                                                       SAMUEL KOLB; J.K., by and through his           No. 2:19-cv-00079 DB
                                                  19   Guardian ad Litem, KARIN KOLB; and
                                                       KARIN KOLB,                                     JOINT STIPULATION AND ORDER TO
                                                  20                                                   MODIFY PRE-TRIAL SCHEDULING
                                                                         Plaintiffs,                   ORDER
                                                  21
                                                  22   v.
                                                  23   COUNTY OF PLACER; DEPUTY CURTIS
                                                  24   HONEYCUTT, and Does 1 - 10, inclusive,

                                                  25                     Defendants.
                                                  26   ___________________________________/
                                                  27
                                                  28

                                                       {02217773.DOCX}                                 1

                                                                 JOINT STIPULATION AND ORDER TO MODIFY PRE-TRIAL SCHEDULING ORDER
                                                             Case 2:19-cv-00079-DB Document 78 Filed 06/04/20 Page 2 of 3


                                                   1            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs, Samuel Kolb,
                                                   2   J.K., by and through his Guardian ad Litem, Karin Kolb, and Karin Kolb, by and through their
                                                   3   attorney of record, Kaye, McLane, Bednarski, & Litt, and Defendants County of Placer and Deputy
                                                   4   Curtis Honeycutt, by and through their attorney of record, Porter Scott, that this Court continue the
                                                   5   deadlines in the above matter.
                                                   6            Good cause supports the modification of the deadlines. Pursuant to the Courts’ scheduling
                                                   7   Order, the parties have now exchanged expert disclosures. Plaintiffs disclosed seven retained experts
                                                   8   on May 8, 2020 and Defendants disclosed ten retained experts on May 22, 2020. Given the number
                                                   9   of experts, and that Defendants request the opportunity to depose Plaintiffs’ experts after the
                                                  10   disclosure of Plaintiffs’ experts’ Rebuttal Reports – presently scheduled for June 5, 2020, there is
                                                  11   not sufficient time prior to the June 12, 2020 discovery cut-off for the parties to depose all the
                                                  12   disclosed experts In addition, due to 1) the number of experts, 2) the fact that it is impossible to fit
                 350 University Ave., Suite 200




                                                  13   the 17 depositions within the exiting compressed timeframe, particularly based on the fact that
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   many experts have expressed that they have preexisting scheduling conflicts, and 3) difficulties
                                                  15   which have arose due to the present health crisis that has caused limited access to the experts , the
                                                  16   parties have agreed to continue the disclosure of Plaintiffs’ rebuttal reports, and to have all expert
                                                  17   discovery completed by July 17, 2020. Moreover, counsel for Plaintiffs will be unavailable from
                                                  18   June 12th to June 19th due to a medical issue pertaining to a family member, and thus additional time
                                                  19   to conduct discovery is necessary. Lastly, to accommodate these extensions, allow for expert
                                                  20   discovery to be completed before Defendants’ anticipated motion for summary judgment, 1 the
                                                  21   parties have proposed dates which are spaced in accordance with the previously ordered trial and
                                                  22   pre-trial dates (Dkt. 39), continuing the trial and pretrial dates to allow sufficient time for the Court
                                                  23   to hear and consider all pretrial issues before trial. Accordingly, the parties are agreeing to move all
                                                  24   dates as follows:
                                                  25   ///
                                                  26   ///
                                                  27   1
                                                        The parties have agreed that: 1) the hearing on summary judgment will be scheduled on the last day to hear motions,
                                                       2) that Plaintiffs will have two and one half weeks from filing to file their Opposition, and 3) Defendants will have a
                                                  28   week and one half from the filing of the opposition to reply, such that the Court will have at least two weeks after
                                                       Defendants’ Reply prior to the hearing to review the pleadings.
                                                       {02217773.DOCX}                                              2

                                                                 JOINT STIPULATION AND ORDER TO MODIFY PRE-TRIAL SCHEDULING ORDER
                                                            Case 2:19-cv-00079-DB Document 78 Filed 06/04/20 Page 3 of 3


                                                   1
                                                   2                              PROPOSED EXTENSION OF PRETRIAL DATES
                                                   3        Matter                                         Current Date                          Proposed New Date
                                                   4        Rebuttal Expert Disclosures                    06/5/2020                             06/09/2020
                                                   5        Discovery Cut-off                              06/12/2020                            07/17/2020
                                                   6        Last day to hear all motions                   07/17/2020                            09/04/2020
                                                   7        Final Pre-Trial Conference                     10/02/2020                            11/20/2020
                                                   8        Trial                                          11/30/2020                            01/19/2021 2
                                                   9
                                                  10            IT IS SO STIPULATED.
                                                  11
                                                  12   Date: June 3, 2020                             PORTER SCOTT
                 350 University Ave., Suite 200




                                                  13                                                  By: /s/ John R. Whitefleet
                    Sacramento, CA 95825
PORTER | SCOTT




                                                                                                           CARL L. FESSENDEN
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                       JOHN R. WHITEFLEET
                                                  15                                                         Attorneys for Defendants
                                                  16
                                                  17   Date: June 3, 2020                             KAYE, McLANE, BEDNARSKI & LITT, LLP
                                                                                                      By: /s/ Ronald O. Kaye (authorized 05/29/2020)
                                                  18                                                       RONALD O. KAYE
                                                                                                          Attorneys for Plaintiffs
                                                  19
                                                  20                                                            ORDER
                                                  21              GOOD CAUSE APPEARING, the parties’ joint stipulation requesting modification of
                                                  22   the Scheduling Order dates is hereby GRANTED.
                                                  23            IT IS SO ORDERED.
                                                  24   DATED: June 3, 2020                                      /s/ DEBORAH BARNES
                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                  25
                                                  26
                                                  27   2
                                                         Plaintiff’s lead counsel, Ronald Kaye, has advised Defendants and now the Court that there is a reasonable
                                                       possibility he will not be available to try this case after January 2021, and therefore cannot stipulate to a later date for
                                                  28   trial, but would rather retain the present trial schedule. If the Court so requests, Plaintiffs’ counsel will provide the
                                                       basis for this position in an under seal, in camera filing.
                                                       {02217773.DOCX}                                                  3

                                                                  JOINT STIPULATION AND ORDER TO MODIFY PRE-TRIAL SCHEDULING ORDER
